Name: Council Regulation (EEC) No 2229/91 of 17 June 1991 on the application of Decision No 1/91 of the EEC-Israel Cooperation Council amending, as a consequence of the introduction of the harmonized system, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  European Union law;  European construction;  Asia and Oceania;  executive power and public service
 Date Published: nan

 31 . 7. 91 Official Journal of the European Communities No L 211 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2229/91 of 17 June 1991 on the application of Decision No 1/91 of the EEC-Israel Cooperation Council amending, as a consequence of the introduction of the harmonized system, the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 /91 of the EEC-Israel Cooperation Council shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the State of Israel (') was signed on 11 May 1975 ; Whereas , by virtue of Article 25 of Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the above Agreement, the EEC-Israel Cooperation Council has adopted Decision No 1 /91 amending the said Protocol ; It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 June 1991 . For the Council The President J. F. POOS (') OJ No L 136, 28 . 5 . 1975, p. 2 .